97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Larry C. WHITMORE, Appellant.
No. 96-1295WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 10, 1996.Filed:  September 19, 1996.

Before FAGG, HEANEY, and MURPHY, Circuit Judges.
PER CURIAM.


1
Larry C. Whitmore challenges the sufficiency of the evidence to support his convictions for possession with intent to distribute methamphetamine and possession with intent to distribute marijuana.  Contrary to Whitmore's view, the record contains strong evidence of Whitmore's guilt.  Discussion of the fact-based issues presented by this appeal will serve no useful purpose.  We thus affirm Whitmore's convictions.  See 8th Cir.  R. 47B.